DETAILED ACTION

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Feiste et al, U.S. Patent No. 6,266,767 B1, discloses If the load currently being executed by unit 130 or 140 is a preload and preload queue 160 is full with all registers 201, 202, 203, 204, and 205 containing a valid entry, the situation maybe resolved in one of two ways. First, if the preload being executed is younger than the preload instructions represented by the preload entries, then the deadlock logic associated with controller 180 causes the preload being executed to be flushed and re-fetched. Alternatively, if the preload queue has an entry which represents a preload younger than the preload being executed, the deadlock logic causes the entry in preload queue 160 which is associated with the younger preload to be canceled and the preload instruction flushed and re-fetched. The queue location or register which held the canceled entry is used to store the address information and identifier for the preload being executed [col. 10, lines 37-56].

Allowable Subject Matter
Claims 1-10 are allowed.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest	an inhibiting circuit that inhibits, when the determining circuit determines that the storing device does not have an empty space to store a first memory access instruction included in the plurality of memory access instructions, execution of a second memory access instruction being included in the plurality of memory access instructions and being subsequent to the first memory access instruction for a predetermined time period, regardless of a result of determination made on the second memory access instruction by the determiner determining circuit, in combination with other recited limitations in claim 1.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest inhibiting, when the storing device is determined not to have an empty space to store a first memory access instruction included in the plurality of memory access instructions, execution of a second memory access instruction being included in the plurality of memory access instructions and being subsequent to the first memory access instruction for a predetermined time period, regardless of a result of the determining made on the second memory access instruction, in combination with other recited limitations in claim 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425.  The examiner can normally be reached on M-Th 6:30 - 3:00 PM; Fri 7:30 - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Farley Abad/Primary Examiner, Art Unit 2181